                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

CHRIS LEWIS MAYS,

               Plaintiff,

               v.                                             CASE NO. 18-3302-SAC

ALLEN COUNTY SHERIFF’S
OFFICE,
         Defendant.

                                MEMORANDUM AND ORDER

       Plaintiff proceeds pro se and in forma pauperis in this prisoner civil rights action. On

January 29, 2019, the Court entered a Memorandum and Order and Order to Show Cause (Doc. 8)

(“MOSC”), granting Plaintiff until February 28, 2019, in which to show good cause why Plaintiff’s

Complaint (Doc. 1) should not be dismissed for the reasons stated in the MOSC. Plaintiff has

failed to respond to the MOSC by the Court’s deadline.

       Although Plaintiff was detained at the Wyandotte County Sheriff’s Office at the time of

filing, the acts giving rise to his Complaint occurred while he was detained at the Allen County

Sheriff’s Office. Plaintiff alleges that on September 26, 2018, he requested a religious diet with

no pork. He alleges that from September 26, 2018, until October 11, 2018, he continued to receive

port as part of his diet. Plaintiff names the Allen County Sheriff’s Office as the sole defendant and

seeks injunctive relief, compensatory damages and punitive damages.

       In the MOSC, the Court noted that: because Plaintiff is no longer detained at the Allen

County Sheriff’s Office, his request for injunctive relief is moot; Plaintiff names the Allen County

Sheriff’s Office as the sole defendant and fails to allege personal participation in the deprivation

of his constitutional rights; Plaintiff’s request for compensatory damages is barred by 42 U.S.C.

§ 1997e(e), because Plaintiff has failed to allege a physical injury; and Plaintiff presents no

                                                 1
plausible basis for a claim of punitive damages because he alleges no facts whatsoever establishing

that any defendant acted with a sufficiently culpable state of mind.

        Plaintiff has failed to respond to the MOSC within the allowed time. The Court finds that

this case should be dismissed for the reasons set forth in the MOSC.

        IT IS THEREFORE ORDERED BY THE COURT that this case is dismissed for failure

to state a claim.

        IT IS SO ORDERED.

        Dated in Topeka, Kansas, on this 5th day of March, 2019.



                                             s/ Sam A. Crow
                                             Sam A. Crow
                                             U.S. Senior District Judge




                                                 2
